DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Guo U.S. Patent No. 10,440,882 in view of Saito U.S. Patent Pub. No. 2011/0203118.
Guo provides a grass trimmer, comprising a trimming head comprising a spool and a line holding element, wherein the spool is used to wind a trimming line and the line holding element comprises a line holding structure for associating with the trimming line (Col. 30, Lines 33-34 and 39-43); a motor for driving the trimming head to rotate 
Guo does not provide a first housing for accommodating a motor; a circuit board electrically coupled with the motor; a second housing for accommodating the circuit board; a rod assembly including a front end portion connecting with the first housing and a rear end portion connecting with the second housing.
Saito teaches a trimming device (Figure 1) with a first housing (15) for accommodating a motor (13)(Figures 1 and 3 Paragraph 0027); a circuit board (10c, 10d) electrically coupled with the motor (Paragraph 0031); a second housing (10) for accommodating the circuit board (Figure 2); a rod assembly (8) including a front end portion (X1) connecting with the first housing and a rear end portion (X2) connecting with the second housing (See annotated Figure 2 below).

    PNG
    media_image1.png
    340
    513
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Guo to incorporate the teachings of Saito to provide a first and second housing with a motor and circuit board. In doing so, it allows for the first and second housing to be connected and allows for speed changes to the cutting head (Paragraph 0031).

Regarding claim 61 Guo provides a grass trimmer, comprising: a trimming head (Col. 30, Line 34) comprising a spool and a head housing, wherein the spool is used to wind a trimming line (Col. 30, Line 39-43) and the head housing is formed with an outer aperture allowing the cutting line to pass through (Col. 30, Line 42-43); a driving device for driving the trimming head to rotate (Col. 30, Lines 35-36); and an operating device for setting the grass trimmer to a cutting mode or an auto-winding mode (Col. 30, Lines 37-38 and Col. 30 Lines 51-53), wherein in the cutting mode, the trimming head is driven by the driving device to rotate to cut vegetation; in the auto-winding mode, the 
Guo does not provide a first housing for accommodating the driving device; a second housing for engaging with a battery pack; a rod assembly connected with the first housing and the second housing;
Saito teaches a trimming device (Figure 1) with a first housing (15) for accommodating a driving device (13)(Figures 1 and 3 Paragraph 0027); a second housing (10) for engaging with a battery pack (9) (Figure 2 and Paragraph 0026); a rod assembly (8) connected with the first housing and the second housing (Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Guo to incorporate the teachings of Saito to provide a first and second housing with a driving device and battery pack. In doing so, it allows for the first and second housing to be connected and allows for speed changes to the cutting head and a light weight device (Paragraphs 0031 and 0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  01/15/2021Examiner, Art Unit 3724                                                                                                                                                                                                        
/STEPHEN CHOI/Primary Examiner, Art Unit 3724